Case 14-32958          Doc 64   Filed 04/04/19     Entered 04/04/19 12:10:47          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-32958
         Tina J Lane

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/10/2014.

         2) The plan was confirmed on 01/09/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/22/2015, 10/20/2017, 03/02/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/12/2015, 06/26/2017, 11/13/2017.

         5) The case was dismissed on 02/01/2019.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,300.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-32958       Doc 64         Filed 04/04/19    Entered 04/04/19 12:10:47                 Desc         Page 2
                                                    of 3



 Receipts:

        Total paid by or on behalf of the debtor                $24,795.94
        Less amount refunded to debtor                             $579.01

 NET RECEIPTS:                                                                                     $24,216.93


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,300.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,226.12
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,526.12

 Attorney fees paid and disclosed by debtor:                   $200.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICAN CREDIT ACCEPTANCE        Unsecured            NA       1,229.66         1,229.66          33.05        0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured      3,000.00       1,522.00         1,522.00          40.90        0.00
 COLLECTION PROFESSIONALS INC      Unsecured          81.00         30.00            30.00           0.00        0.00
 ILLINOIS BELL TELEPHONE COMPAN    Unsecured         149.00      1,501.50         1,501.50          40.35        0.00
 JEFFERSON CAPITAL SYSTEMS         Secured       19,575.00     19,575.00        19,575.00      16,180.00    2,805.19
 MUNICIPAL COLLECTIONS OF AMER     Unsecured      2,417.00       6,940.00         6,940.00        236.14         0.00
 MUNICIPAL COLLECTIONS OF AMER     Unsecured         200.00        200.00           200.00           0.00        0.00
 NICOR GAS                         Unsecured         900.00      1,209.42         1,209.42          32.50        0.00
 SANTANDER CONSUMER USA            Unsecured      9,661.00       9,483.58         9,483.58        322.68         0.00
 ASSOCIATED RECEIVABLE/COMED       Unsecured         963.00           NA               NA            0.00        0.00
 CREDIT PORTFOLIO ASSOC/COMCAS     Unsecured      1,171.00            NA               NA            0.00        0.00
 CREDIT MGMT/COMCAST CHICAGO       Unsecured         449.00           NA               NA            0.00        0.00
 DIVERSIFIED/SPRINT                Unsecured         666.00           NA               NA            0.00        0.00
 AT&T/FRANKLIN COL                 Unsecured         149.00           NA               NA            0.00        0.00
 HE IMAGING PARTNERS/COLLECTIO     Unsecured          30.00           NA               NA            0.00        0.00
 IQ DATA INTERNATIONAL/LAURES O    Unsecured      7,363.93            NA               NA            0.00        0.00
 MCOA/WILLAGE OF WORTH             Unsecured      4,642.50            NA               NA            0.00        0.00
 MCSI INC/VILLAGE OF BRIDGEVIEW    Unsecured         250.00           NA               NA            0.00        0.00
 MCSI INC/CITY OF BLUE ISLAND      Unsecured         250.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-32958        Doc 64      Filed 04/04/19     Entered 04/04/19 12:10:47              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $19,575.00         $16,180.00            $2,805.19
       All Other Secured                                      $0.00              $0.00                $0.00
 TOTAL SECURED:                                          $19,575.00         $16,180.00            $2,805.19

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $22,116.16            $705.62               $0.00


 Disbursements:

         Expenses of Administration                             $4,526.12
         Disbursements to Creditors                            $19,690.81

 TOTAL DISBURSEMENTS :                                                                      $24,216.93


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
